           Case 1:17-cr-00506-TEJ Document 163 Filed 06/01/20 Page 1 of 1


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA,

                              Plaintiff,

v.                                                    CRIMINAL ACTION NO. 1:17-cv-00506

ISABEL FITZGERALD, et al.,

                              Defendants.

                                               ORDER

       Based on the correspondence filed by the United States on May 28, 2020, (ECF No. 162), the

Court moves the trial currently scheduled in this case for November 9, 2020, to October 19, 2020, at

9:00 a.m. The parties shall submit their respective witness lists and any proposed voir dire and jury

instructions no later than October 12, 2020.

       IT IS SO ORDERED.

       The Court DIRECTS the Clerk to send a copy of this Order to the Defendants and counsel,

the United States Attorney, the United States Probation Office, and the United States Marshal.

                                               ENTER:       June 1, 2020




                                                  1
